Citation Nr: 0210431	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
vastus lateralis/fascial disruption of the right thigh.

3.  Entitlement to an evaluation in excess of 10 percent for 
left patellar pain syndrome.

4.  Entitlement to a compensable evaluation for a left 
calcaneal spur.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1982 to June 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Lincoln, Nebraska.  When the case was before the Board in 
October 2000, the Board decided some of the issues on appeal 
and remanded others for further RO action.  Thereafter, in a 
rating decision dated in April 2002, the RO increased the 
initial rating assigned to lumbar strain from noncompensable 
to 20 percent, and increased the initial rating assigned to 
vastus lateralis/fascial disruption of the right thigh from 
noncompensable to 10 percent, both effective July 1, 1998, 
the date the veteran's original claim for compensation was 
received.  Although those increases represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has not withdrawn her appeal 
with respect to these matters.  

While the case was in remand status, the issues of 
entitlement to service connection for disabilities of the 
right knee and right ankle were resolved by a rating decision 
dated in April 2002 granting service connection for these 
disabilities. 

The case was returned to the Board in July 2002.




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Lumbar strain is manifested by a limitation of motion of 
the lumbar spine which does not more nearly approximate 
severe than moderate; neither deformity, listing of the spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, osteo-
arthritic changes, nor abnormal mobility on forced motion is 
present.

3.  Vastus lateralis/fascial disruption of the right thigh 
results in pain with lower extremity motion productive of 
moderate disability; there is no muscle loss, weakness, 
incoordination or other additional functional impairment due 
to the disability.

4.  The veteran has left patellar pain syndrome resulting in 
slight functional impairment; there is no subluxation or 
lateral instability of the knee; limitation of flexion of the 
knee does not more nearly approximate limitation to 30 
degrees than limitation to 45 degrees; and limitation of 
extension of the knee does not more nearly approximate 
limitation to 15 degrees than limitation to 10 degrees.

5.  A left calcaneal spur is productive of no significant 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for lumbar strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for vastus lateralis/fascial disruption of the 
right thigh have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic 
Code 5314 (2001).

3.  The criteria for entitlement an evaluation in excess of 
10 percent for left patellar pain syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).

4.  The criteria for entitlement to a compensable evaluation 
for a left calcaneal spur have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5023, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that in the statement of the case, 
supplemental statement of the case and rating decisions, the 
veteran has been notified of the law and regulations 
governing the evaluation of orthopedic and muscle disorders, 
the evidence considered by the RO, and the reasons for its 
determinations.  In addition the RO has afforded the veteran 
appropriate examinations.  

In a letter dated in December 2001, the RO notified the 
veteran of the evidence and information needed in support of 
her claims, and advised as to the division of responsibility 
between VA and the veteran for obtaining such evidence.  
Also, the development requested in the Board's October 2000 
remand, to include obtaining a contemporary VA examination, 
has been satisfactorily completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Finally, the Board notes that in 
letters dated in April and July 2002 the veteran was again 
advised as to the status of her appeal issues and 
specifically informed as to the procedures for submission of 
additional evidence or argument.  Neither she nor her 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence or information.  

For the above reasons, the Board finds that the facts 
pertinent to these claims have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001); 
see also 38 U.S.C. § 5107(b) (West Supp. 2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disabilities.  In this case 
service medical records reflect complaints relevant to the 
back and extremities, with X-ray evidence of a left calcaneal 
spur.  Service medical records are negative for in-depth 
clinical findings speaking to the relevant rating criteria 
for the disabilities at issue.  Rather, the probative medical 
evidence consists of two VA examination reports, dated in 
March 1998 and March 2002, set out as relevant to each 
disability discussed below.

Lumbar strain

The veteran's lumbar strain is currently evaluated as 10 
percent disabling pursuant to Diagnostic Codes 5295 and 5292.

A 20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

The veteran complained of back pain in connection with both 
the 1998 and 2002 VA examinations.  At the time of 
examination in March 1998, there was no evidence of muscle 
spasm to palpation of the lumbar spine and the examiner noted 
only a mild amount of tenderness to the upper lumbar area to 
percussion.  The veteran's gait and station were described as 
normal.  The March 1998 VA examiner noted the veteran 
manifested a full range of lumbar spine motion (reported as 
flexion to 95 degrees, extension to 35 degrees, lateral 
bending to 40 degrees and rotation to 35 degrees).  The March 
2002 examiner noted that the veteran had forward flexion of 
the trunk from zero to 85 degrees, extension to 20 degrees, 
lateral flexion to 20 degrees and rotation to 30 degrees, 
with mild difficulty and pain but without weakness or 
fatigability.  

The veteran does not complain of or describe any spinal 
listing, marked motion limitation, or any abnormal mobility 
of the spine and no competent medical professional has 
identified the existence of such manifestations.  Despite the 
veteran's complaints of pain, and despite a reduction in 
flexion by 10 degrees since the prior examination, the March 
2002 examiner specifically noted the absence of any weakness 
or fatigability associated with the lumbar spine disability.  
The Board also notes that the March 2002 examiner 
specifically commented that the veteran evidenced only mild 
pain and that she was able to perform movement against mild 
and moderate resistance despite mild discomfort.  That 
examiner noted that there was no evidence of incoordination 
and, although recognizing additional limits on functional 
ability evidenced by the veteran's report of calling in sick 
on a monthly basis because of back flare-ups, the overall 
conclusion reached was that the veteran's level of functional 
impairment with flare-ups would only be moderate.  

None of the competent medical evidence shows limitation of 
motion or any functional impairment which more nearly 
approximates severe than moderate. Thus, the current 
20 percent rating is consistent with moderate impairment 
caused by pain and some degree of motion limitation of the 
lumbar spine.  As the veteran does not manifest the symptoms 
contemplated for a 40 percent rating under Diagnostic Code 
5292 or Diagnostic Code 5295, a higher rating is not 
warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran.  
However, the Board finds no basis upon which to assign a 
higher disability evaluation. 

Vastus lateralis/fascial disruption of the right thigh

38 C.F.R. § 4.55(b) provides, in pertinent part, that for 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in five anatomical regions:  six muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); three muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); three muscle groups for 
the foot and leg (diagnostic codes 5310 through 5312); six 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and five muscle groups for the 
torso and neck (diagnostic codes 5319 through 5323).

The veteran's right thigh disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5314, 
pertaining to impairment of Muscle Group XIV.  Muscle Group 
XIV involves the anterior thigh group.  The functions of this 
muscle group are extension of knee, simultaneous flexion of 
hip and flexion of knee, tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  The muscles involved include the sartorius, 
the rectus femoris, the vastus externus, the vastus 
intermedius, the vastus internus, and the tensor vaginae 
femoris.  Under Diagnostic Code 5314, a moderate injury 
warrants a 10 percent rating.  A moderately severe injury is 
rated as 30 percent disabling.  A severe injury is evaluated 
as 40 percent disabling.  38 C.F.R. § 4.73.

38 C.F.R. § 4.56(c) provides that for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

38 C.F.R. § 4.56(d) provides that under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for Treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars  indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

As noted by the March 2002 VA examiner, the veteran in this 
case did not incur an actual injury to Muscle Group XIV as 
contemplated in 38 C.F.R. § 4.56.  That is, she received no 
gunshot wound, or other intramuscular puncture, tearing, etc. 
due to injury.  Thus regulatory provisions relevant to the 
evaluation of through-and-through wounds and fractures, etc. 
are not applicable to this case.  Rather, the veteran is 
identified as having a problem with the muscles of her right 
thigh due to tightness, manifested by pain on motion.  

At the time of examination in March 1998, the veteran 
complained of an episodic right thigh pain and a palpable 
mass in the thigh region.  The examiner noted a slight 
bulging between the vastus lateralis and rectus femoris, 
readily reduced upon relaxation.  The examiner described such 
as nontender.  The examiner also noted good muscle strength 
in both lower extremities and stated the veteran was able to 
ambulate without difficulty.  An X-ray of the right femur was 
interpreted as normal.

In a report of muscles examination, dated in March 2002, the 
examiner noted the veteran's complaint of discomfort when 
leading with her right thigh.  The veteran also reported a 
pressure-type sensation and pain occurring every few days and 
lasting for 15 to 20 minutes.  She indicated she would stop 
her activity at such times and use Motrin.  The examiner 
noted that the veteran had had no muscles destroyed but that 
the anterior thigh muscle group on the right side was 
affected as palpated induration and hardness of the muscle 
were noted.  The examiner noted complaints of muscle pain 
with motion of the right knee.  Physical examination was 
stated to reveal no muscle herniation, no loss of muscle 
function, but only pain with flexion and extension of the 
right lower extremity.  The examiner commented that the 
veteran evidenced only mild pain and that she was able to 
perform movement against mild and moderate resistance despite 
mild discomfort.  The examiner also noted that there was no 
evidence of incoordination.  The examiner noted the veteran's 
report of flare-ups of right thigh pain and summarized that 
such would interfere with the veteran's daily work 
activities.  The conclusion reached was that the veteran's 
level of functional impairment with flare-ups would be 
moderate.  

The Board emphasizes that the March 2002 examiner specified 
the absence of any muscle loss, muscle weakness in the right 
lower extremity, or muscle herniation, and noted only the 
veteran's complaints of pain with motion and a palpated 
induration and hardness of the muscle area.  Even with 
consideration of the veteran's report of flare-ups of right 
thigh pain causing her to stop her activities, the examiner 
concluded there was only a moderate level of resulting 
impairment.  Such findings are consistent with the current 
rating assignment of 10 percent based on moderate impairment 
of Muscle Group XIV.  No medical professional has identified 
evidence of more than moderate muscle impairment due to any 
weakness, incoordination, internal muscular scarring or 
muscle loss, such as set out pursuant to 38 C.F.R. §§ 4.55, 
4.56, 4.73.  As such, the Board finds no basis for the 
assignment of a higher rating based on muscle injury.

Here the Board also notes the absence of any right thigh 
scarring or neurologic involvement to warrant consideration 
of 38 C.F.R. §§ 4.118, 4.124a (2001), and further notes that 
although the record documents complaints of muscle pain with 
motion of the right knee, the veteran is already in receipt 
of a separate service-connected rating based on right knee 
impairment.  Thus, there is no schedular basis for assignment 
of a higher rating based on right thigh muscle impairment.

Left patellar pain syndrome

The veteran's left patellar pain syndrome is currently 
evaluated as 10 percent disabling by analogy under Diagnostic 
Code 5014. 

Diagnostic Code 5014 pertains to osteomalacia.  The Schedule 
provides that the diseases under Diagnostic Codes 5013 
through 5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative, except gout which 
will be rated under Diagnostic Code 5002.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
extension is limited to five degrees, a 10 percent evaluation 
if extension is limited to 10 degrees, or a 20 percent 
evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

At the time of examination in March 1998, the veteran 
evidenced a full range of left knee motion, with a minor 
amount of pain from 135 to 145 degrees flexion.  The left 
knee was otherwise noted to be without evidence of soft 
tissue swelling, point tenderness or joint effusion and was 
described as stable.  At the time of examination in March 
2002, the veteran demonstrated left knee motion from zero to 
135 degrees, with evidence of mild crepitus with flexion and 
extension.  X-rays of the knee were negative.

The competent medical evidence shows no left knee 
instability, subluxation, locking, dislocation, effusion, 
weakness or insecurity in weight bearing, and no malunion or 
nonunion of the left tibia or fibula to warrant application 
of a rating in excess of 10 percent under of 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5259, 5262, 5263 (2001).  At 
most, the veteran's left knee flexion is shown to be limited 
to 135 degrees, and both examination reports note only mild 
pain with such motion.  In that respect the Board emphasizes 
the VA examination notations relevant to the absence of 
weakness or incoordination of the left lower extremity, or 
other distinct functional impairment attributed to left knee 
pain.  See 38 C.F.R. §§ 4.40, 4.45.  The examination reports 
clearly show that the veteran does not have limitation of 
flexion or extension which more nearly approximates the 
criteria for a 20 percent rating than those for a 10 percent 
rating.  Thus, a schedular rating in excess of 10 percent for 
left knee disability is not warranted.

Left calcaneal spur

The veteran's left calcaneal spur is currently noncompensably 
evaluated pursuant to Diagnostic Code 5023 [myositis 
ossificans], which is evaluated based on limitation of motion 
as degenerative arthritis.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

At the time of VA examination conducted in March 1998, the 
examiner noted that a bone scan completed in September 1997 
was significant for changes consistent with stress on the 
left ankle.  The examiner noted that the veteran demonstrated 
a full range of left ankle motion, with discomfort at the 
extremes of motion.  At the time of examination in March 
2002, the veteran complained of bilateral ankle pain.  The 
examiner noted bilateral dorsiflexion of the ankles from zero 
to 20 degrees and plantar flexion from zero to 45 degrees.  
Such is a full range of ankle motion.  See 38 C.F.R. § 4.71, 
Plate II (2001).  X-rays of the left ankle were negative.  
There was no evidence of varus or valgus angulation of the os 
calcis.  There was evidence of abnormal callous formation on 
the soles of both feet.  X-rays revealed bunions and hallux 
of the toes.  The examiner included a diagnosis of episodes 
of musculoligamentous strain and tendonitis in both ankles.  
The examiner then noted that the veteran was able to perform 
repeated range of motion exercises without difficulty and 
without evidence of weakness, fatigability or incoordination 
of the ankles, despite complaints of pain.  

The VA examiners have specifically noted the absence of any 
weakness, fatigability or incoordination in the extremities 
despite the veteran's complaints of pain in the left ankle 
area.  She complains only of occasional left ankle pain and 
does not report that such prevents participation in everyday 
activities to include employment.  In fact, at the time of 
examination in March 2002, the veteran reported that she 
worked for the United States post office and was on her feet 
constantly.  She reported having to take sick leave due to 
her right thigh and back, but not for her left ankle.  There 
is, in sum, no evidence that the veteran's left calcaneal 
spur, shown on X-ray during service, in and of itself results 
in any functional impairment.  Here the Board emphasizes that 
the veteran's left calcaneal spur is located proximate to her 
ankle but the veteran is separately service connected for 
disability of the left ankle, and also separately service-
connected for bilateral hallux valgus.  In any event, since 
the evidence demonstrates that the calcaneal spur is 
productive of no significant functional impairment, the Board 
has concluded that it does not warrant a compensable 
evaluation.   

Benefit of the doubt

In connection with each of the above rating determinations, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).

Extra-schedular consideration

With respect to the above disabilities, the Board has also 
considered whether the case should be referred to the 
Director of the Compensation and Pension Services for extra-
schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2001).

Although the veteran has indicated her back and right thigh 
disabilities cause problems with her work at the postal 
service she has not identified any extensive periods of 
missed time from work due to such disabilities during the 
period pertinent to these claims.  She has also not 
identified any periods of hospitalization and has not alleged 
the existence of unusual manifestations of any of the 
disabilities at issue.  The medical evidence shows that the 
manifestations of the disabilities are those contemplated by 
the schedular criteria.  38 C.F.R. § 4.1 specifically sets 
out that, "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  There 
is no indication in the record that the average industrial 
impairment from any of the veteran's disabilities would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


						(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
vastus lateralis/fascial disruption of the right thigh is 
denied.

Entitlement to an evaluation in excess of 10 percent for left 
patellar pain syndrome is denied.

Entitlement to a compensable evaluation for a left calcaneal 
spur is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


